


Exhibit 10.1

SHARE EXCHANGE AGREEMENT

THIS SHARE EXCHANGE AGREEMENT (the “Agreement”) is made as of August 24, 2007,
by and among IA Global, Inc., a corporation organized and existing under the
laws of the State of Delaware (the “Company”) and Raymond Pedersen (the
“Seller”), an individual citizen of Canada related to his ownership of Slate
Consulting K.K., (“Slate”), a corporation registered and existing under the laws
of Japan, including each of the operations of Slate listed on Schedule I,
Section 2.5 hereto.

P r e l i m i n a r y    S t a t e m e n t s

A.      The Company desires to acquire 40,500 ordinary shares of Slate (the
“Slate Ordinary Shares”) which Slate Ordinary Shares equal to 20.25% of the
outstanding equity interests of Slate on a fully-diluted basis, in exchange for
3,600,000 shares of the Company’s common stock, par value US$.001 per share (the
“IAO Common Stock)”; and

B.        The parties hereto agree that the shares of IAO Common Stock to be
issued pursuant to this Agreement have an agreed upon value in the transaction
of US$1,440,000, or US$0.400 per share based on the August 17, 2007 closing
price, the closing price on the day of the conclusion of the negotiations. The
parties intend this transaction to qualify as a tax-free exchange.

NOW, THEREFORE, for and in consideration of the premises, covenants, and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties do
covenant, agree, represent, warrant, and stipulate as follows:

AGREEMENT

1.

EXCHANGE

1.1      Issuance of IAO Common Stock. Subject to the terms and conditions set
forth herein, the Company hereby transfers to the Seller 3,600,000 of IAO Common
Stock, which includes a restrictive legend, as set forth in Section 2.22, within
ten days of the date (“Closing Date”) the IAO Common Stock is approved by the
American Stock Exchange (“AMEX”).

1.2      Transfer of Slate Ordinary Shares to the Company.

(a)       Subject to the terms and conditions set forth herein, the Seller
hereby transfers to the Company 40,500 Slate Ordinary Shares on the Closing
Date.

(b)       The Slate Ordinary Shares delivered to the Company pursuant to Section
1.1(a) have been duly endorsed in blank or with stock powers effecting such
transfer such that the Company may seek immediate re-registration of such shares
into the name of the Company on the books and records of Slate.

Page 1 of 20

--------------------------------------------------------------------------------




2.

REPRESENTATION AND WARRANTIES OF THE SELLER AND SLATE

Except as set forth on the Slate Disclosure Schedule attached hereto as Exhibit
A (the “Slate Disclosure Schedule”), the Seller and Slate, jointly and
severally, represent and warrant to the Company as follows:

2.1      Organization, Execution and Delivery; Valid and Binding Agreements. The
Seller and Slate have duly executed and delivered this Agreement and, assuming
that this Agreement is the legal, valid and binding agreement of the Company,
this Agreement constitutes the valid and binding obligations of the Seller and
Slate, enforceable against each such party, in accordance with its terms.

2.2      Authority; No Breach or Conflicts. The Seller and Slate have all
requisite power and authority (and capacity in the case of a Seller who is an
individual) to execute and deliver this Agreement and to perform their
obligations hereunder (including all right, power, capacity and authority to
sell, transfer, and convey the Slate Shares). The execution, delivery and
performance by Seller and Slate of this Agreement and the agreements provided
for herein, and the consummation by Seller of the transactions contemplated
hereby and thereby, will not, with or without the giving of notice or the
passage of time or both, directly or indirectly contravene, conflict or result
in a violation of any provision of the Seller or Slate’s organizational or
formation documents. The Slate Ordinary Shares, when issued in compliance with
the provisions of this Agreement, will be validly issued, fully paid and
non-assessable free of any liens or encumbrances other than any liens or
encumbrances created by the Seller provided, however, that the Slate Ordinary
Shares may be subject to restrictions on transfer under state or US federal
securities laws. The issuance of the Slate Ordinary Shares is not subject to any
preemptive rights or rights of first refusal.

2.3      Corporate Matters. Slate (i) is a corporation, duly registered, validly
existing, and in good standing under the laws of its jurisdiction of
organization; (ii) has full power and authority to carry on the businesses in
which it is engaged, and to own and use the properties owned and used by it.
Slate is duly qualified as a foreign entity and is in good standing as a foreign
entity in all jurisdictions where the properties owned, leased or operated by it
and relating to the business are located or where the business is conducted,
except where failure to so qualify or be in good standing is not reasonably
likely to have a material adverse effect on the business, results of operations,
prospects or financial condition of the business.

2.4      Capitalization. Section 2.4 of the Slate Disclosure Schedule sets forth
the authorized and issued capital stock of Slate as of the date hereof, together
with a description of the rights and preferences of each class of Slate’s
capital stock. As of the date hereof, there are no outstanding options,
warrants, preemptive rights, indebtedness having general voting rights or debt
convertible into securities having such rights or subscriptions or other rights
agreements or any other outstanding security or agreement entitling the holder
thereof or party thereto to acquire any capital stock of Slate.

Page 2 of 20

--------------------------------------------------------------------------------




2.5      Subsidiaries. Section 2.5 of the Slate Disclosure Schedule lists each
entity in which Slate owns equity interests (a “Slate Subsidiary”). Each of the
Slate Subsidiaries is wholly owned by Slate. All of the outstanding shares of
capital stock of, or other equity interests in, each such Slate Subsidiary have
been validly issued and are fully paid and non-assessable and such shares or
interests are owned directly by Slate, free and clear of all encumbrances and
free of any restriction on the right to vote, sell or otherwise dispose of such
capital stock or other ownership interests. Except for the capital stock or
other ownership interests of each of the Slate Subsidiaries, Slate does not
beneficially own directly or indirectly any capital stock, membership interest,
partnership interest, joint venture interest or other equity interest in any
person or entity.

2.6      Financial Statements. Section 2.6 of the Slate Disclosure Schedule sets
forth true, correct and complete copies of (i) the unaudited balance sheet of
Slate as of March 31, 2007 and the related statements of income for the year
ended March 31, 2007 (“March 31, 2007 Financial Statements”); (ii) the unaudited
balance sheet of Slate as of June 30, 2007 and the related statements of income
for the periods ended June 30, 2007, together with the March 31, 2007 Financial
Statements, the “Slate Financial Statements.” The Slate Financial Statements
present fairly the financial position of Slate as of the dates thereof and its
results of operations for the periods covered thereby and, except as set forth
on Section 2.6 of the Disclosure Schedule, the Slate Financial Statements have
been prepared in all material respects in accordance with generally accepted
accounting principles (“GAAP”) as adopted and in effect within Japan
consistently applied. Except as set forth in the Slate Financial Statements or
Section 2.6 of the Disclosure Schedule, (i) Slate has no material liabilities,
contingent or otherwise, other than (a) liabilities incurred in the ordinary
course of business, and (b) obligations under contracts and commitments incurred
in the ordinary course of business and not required under GAAP to be reflected
in the Slate Financial Statements; (ii) there has been no material adverse
change in the assets, business, liabilities, properties, prospects, condition
(financial or otherwise) or results of operations of Slate; (iii) neither the
business, condition or operations of Slate nor any of its properties or assets
have been materially or adversely affected as a result of any legislative or
regulatory change, any revocation or change in any franchise, license or right
to do business, or any other event or occurrence, whether or not insured
against; and (iv) Slate has not entered into any material transaction outside of
the ordinary course of business or made any distribution on its capital stock or
other ownership interest.

2.7      Seller Share Percentage. The Slate Ordinary Shares to be acquired by
the Company represent twenty and one quarter percent (20.25%) of all of the
issued and outstanding capital stock of Slate on a fully-diluted basis. Prior to
the Closing Date, if there are any anti-dilution adjustments, including but not
limited to a split in ownership interests or similar recapitalization or
reorganization transactions, that affects the outstanding capital stock of
Slate, the Company shall receive additional shares to maintain its 20.25%
ownership of Slate on a fully-diluted basis.

Page 3 of 20

--------------------------------------------------------------------------------




2.8      Option to Buy Remaining Shares of Seller and Slate. The Company has the
first of right to refusal to acquire or purchase the remaining 79.75% of
outstanding capital stock of Slate owned by Seller on mutually agreed upon
terms.

2.9      Due Diligence Information. The due diligence information presented to
the Company by the Seller and Slate in connection with the Company’s due
diligence investigation of Slate, including each of the representations,
warranties and covenants of Slate and the Seller in this Agreement, is complete
and accurate in all material respects and does not contain any untrue statement
of a material fact or omit to state a material fact required to make the
statements made, in light of the circumstances under which they were made, not
misleading.

2.10    Litigation; Compliance with Law. There is no (i) action, suit, claim,
proceeding or investigation pending or, to the best of Slate’s knowledge,
threatened against or affecting Slate, at law or in equity, or before or by any
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign; (ii) arbitration proceeding relating to
Slate pending under collective bargaining agreements or otherwise; or (iii)
governmental inquiry pending or, to the best of Slate’s knowledge, threatened
against or affecting Slate (including, without limitation, any inquiry as to the
qualification of Slate to hold or receive any license or permit), and, to the
best of Slate’s knowledge, there is no reasonable basis for any of the
foregoing. Slate is not in default with respect to any governmental order, writ,
judgment, injunction or decree known to or served upon Slate of any court or of
any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign. There is no action or suit by Slate
pending or threatened against others. Slate has complied in all respects with
all laws, rules, regulations and orders applicable to its businesses,
operations, properties, assets, products and services, and Slate has all
necessary permits, licenses and other authorizations required to conduct its
business as conducted and as proposed to be conducted, except to the extent
failure to comply or obtain any such permits, licenses or authorizations will
not have a material adverse effect. There is no existing law, rule, regulation
or order, and Slate is not aware of any proposed law, rule, regulation or order,
which would prohibit or materially restrict Slate from, or otherwise materially
and adversely affect Slate in, conducting its business in any jurisdiction in
which it is now conducting business or in which it proposes to conduct business.

2.11    Proprietary Information of Third Parties. No third party has claimed or
has reason to claim that any person employed by or affiliated with Slate has
(a) violated or may be violating to any material extent any of the terms or
conditions of his employment, non-competition or non-disclosure agreement with
such third party, (b) disclosed or may be disclosing or utilized or may be
utilizing any trade secret or proprietary information or documentation of such
third party, or (c) interfered or may be interfering in the employment
relationship between such third party and any of its present or former
employees, or has requested information from Slate that suggests that such a
claim might be contemplated. To the best of Slate’s knowledge, no person
employed by or affiliated with Slate has improperly utilized or proposes to
improperly utilize any trade secret or any information or documentation
proprietary to any former

Page 4 of 20

--------------------------------------------------------------------------------




employer, and to the best of Slate’s knowledge, no person employed by or
affiliated with Slate has violated any confidential relationship which such
person may have had with any third party, in connection with the development,
manufacture or sale of any product or proposed product or the development or
sale of any service or proposed service of Slate, and Slate has no reason to
believe there will be any such employment or violation. To the best of Slate’s
knowledge, none of the execution or delivery of this Agreement and the other
related agreements and documents executed in connection herewith, or the
carrying on of the business of Slate as officers, employees or agents by any
officer, director or key employee of Slate, or the conduct or proposed conduct
of the business of Slate, will materially conflict with or result in a material
breach of the terms, conditions or provisions of or constitute a material
default under any contract, covenant or instrument under which any such person
is obligated.

2.12    Title to Assets. Slate has valid and marketable title to all of its
assets now carried on its books including those reflected in the most recent
balance sheet of Slate which forms a part of the Slate Financial Statements, or
acquired since the date of such balance sheet (except personal property disposed
of since said date in the ordinary course of business) free of any liens charges
or encumbrances of any kind whatsoever, except such encumbrances and liens that
arise in the ordinary course of business and do not materially impair Slate’s
ownership or use of such property or assets. Slate does not own any real
property. Slate is in compliance in all material respects under all leases for
property and assets under which it is operating, and all said leases are valid
and subsisting and are in full force and effect.

2.13    Intellectual Property Assets. Slate has, or has rights to use, all
patents, patent rights, patent applications, trademarks, trademark applications,
service marks, service mark applications, trade names or copyrights, any
applications for such which are in the process of being prepared and other
intellectual property rights and similar rights necessary or material for use in
connection with its business (collectively, “Intellectual Property”). The Slate
Intellectual Property is sufficient to permit Slate to conduct its business as
presently conducted, without any conflict with or infringement of the rights of
others, and as proposed to be conducted, and, except as disclosed in
Section 2.12 to the Slate Disclosure Schedule, no claim is pending or, to the
best of Slate’s knowledge, threatened to the effect that the operations of Slate
infringe upon or conflict with the asserted rights of any other person under any
Intellectual Property, and, to the best of Slate’s knowledge, there is no basis
for any such claim (whether or not pending or threatened). Except as disclosed
in Section 2.12 to the Slate Disclosure Schedule, no claim is pending or, to the
best of Slate’s knowledge, threatened to the effect that any such Intellectual
Property owned or licensed by Slate, or which Slate otherwise has the right to
use, is invalid or unenforceable by Slate, and, to the best of Slate’s
knowledge, there is no basis for any such claim (whether or not pending or
threatened). To the best of Slate’s knowledge, all material technical
information developed by and belonging to Slate that has not been patented has
been kept confidential. Slate has not granted or assigned to any other person or
entity any right to manufacture, have manufactured or assemble the products or
proposed products or to provide the services or proposed services of Slate.
Slate has no material obligation to compensate any person for the use of any
Intellectual Property nor has Slate granted to any person any license or other
rights to use in any manner any Intellectual Property of Slate.

Page 5 of 20

--------------------------------------------------------------------------------




2.14    Assumptions, Guaranties, etc., of Indebtedness of Other persons. Except
as disclosed in Section 2.14 of the Slate Disclosure Schedule, Slate has not
assumed, guaranteed, endorsed or otherwise become directly or contingently
liable for any material amount of indebtedness of any other person (including,
without limitation, any liability by way of agreement, contingent or otherwise,
to purchase, to provide funds for payment, to supply funds to or otherwise
invest in the debtor, or otherwise to assure the creditor against loss).

2.15    No Brokers or Finders. No person has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or valid claim
against or upon Slate for any commission, fee or other compensation as a finder
or broker arising out of the transactions contemplated by this Agreement.

2.16    No Material Adverse Change. Since the respective dates as of which
information was given in this Agreement or the Slate Disclosure Schedules,
except as otherwise stated therein: (i) there has been no material adverse
change in the financial condition, or in the results of operations, affairs or
prospects of Slate, whether or not arising in the ordinary course of business;
and (ii) there have been no transactions entered into by Slate, other than those
in the ordinary course of business, which are material to Slate.

2.17    Ownership of Seller Shares. The Seller has good and marketable title to
the Slate Ordinary Shares, free and clear of any and all covenants, conditions,
restrictions, voting trust arrangements, security interests, options and adverse
claims or rights whatsoever. Upon consummation of the purchase contemplated
hereby, the Company will acquire from the Seller good and marketable title to
the Slate Ordinary Shares, free and clear of all covenants, conditions,
restrictions, voting trust arrangements, security interests, options and adverse
claims or rights whatsoever.

2.18    Investment. The Seller is acquiring the IAO Common Stock for his own
account and beneficial interest for investment and not for sale or with a view
to, or for resale in connection with, the distribution thereof, has no present
intention of selling (in connection with a distribution or otherwise), granting
any participation in, or otherwise distributing the IAO Common Stock and does
not presently have any reason to anticipate a change in such intention.

2.19    Accredited Investors. Seller is an “accredited investor” within the
meaning of Rule 501(a) (1), (2), (3) or (7) of Regulation D under the Securities
Act of 1933, as amended (“Securities Act”).

2.20    Information. Seller has received all information it has requested from
the Company that it considers necessary or appropriate for deciding whether to
acquire the IAO Common Stock, including, but not limited to, information meeting
the requirements of Rule 502(b) of Regulation D under the Securities Act. Seller
has had an opportunity

Page 6 of 20

--------------------------------------------------------------------------------




to ask questions and receive answers from the Company regarding the terms of the
IAO Common Stock and to obtain any additional information necessary to verify
the accuracy of the information given to it.

2.21    Experience. Seller has such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risk of an
investment in the IAO Common Stock and is able to bear the economic risk of such
investment.

2.22    Restricted Securities. Seller understands that the IAO Common Stock are
characterized as “restricted securities” under the Securities Act, inasmuch as
they are being acquired from the Company in a transaction not involving a public
offering and that under the Securities Act and applicable regulations thereunder
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. In this connection, Seller represents that he
is familiar with Rule 144 under the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
The Seller also understands that the certificates evidencing the IAO Common
Stock will bear the legend set forth below:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE HOLDER
FOR ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE
DISTRIBUTION OF SUCH SECURITIES. THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT (I) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE WITH SUCH
STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144 UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE DELIVERY TO IA GLOBAL, INC.
(THE “COMPANY”) OF AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION AND/ OR COMPLIANCE IS NOT REQUIRED.

2.23    Material Contract Defaults. Slate is not in default in any material
respect under the terms of any outstanding contract, agreement, lease, or other
commitment which is material to the business, operations, properties, assets, or
financial condition of either of them, and there is no event of default or other
event which, with notice or lapse of time or both, would constitute a default in
any material respect under any such contract, agreement, lease, or other
commitment in respect of which Slate has not taken adequate steps to prevent
such a default from occurring.

2.24    Government Authorizations. Slate have all licenses, franchises, permits,
and other governmental authorizations that are legally required to enable them
to conduct their business in all material respects as conducted on the date of
this Agreement. No authorization, approval, consent, or order of, or
registration, declaration, or filing with, any court or other governmental body
is required in connection with the execution and delivery by Slate of this
Agreement and the consummation by Slate of the transactions contemplated hereby.

Page 7 of 20

--------------------------------------------------------------------------------




2.25    Foreign Investors. Seller is not a United States person (as defined by
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended), the
Seller hereby represents that he has satisfied himself as to the full observance
of the laws of his jurisdiction in connection with any invitation to subscribe
for or purchase the IAO Common Stock or any use of this Agreement, including (a)
the legal requirements within his jurisdiction for the purchase of the IAO
Common Stock, (b) any foreign exchange restrictions applicable to such purchase
or acquisition, (c) any government or other consents that may need to be
obtained, and (d) the income tax and other tax consequences, if any, that may be
relevant to the purchase, holding, redemption, sale or transfer of the IAO
Common Stock. Seller’s beneficial ownership of the IAO Common Stock will not
violate any applicable securities or other laws of Seller’s jurisdiction.

2.26    Excluded Assets. Section 2.26 of the Slate Disclosure Schedule lists
each entity that Seller is excluding from this Agreement.

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Except as set forth on the IAO Disclosure Schedule attached hereto as Exhibit B
(the “IAO Disclosure Schedule”), the Company hereby represents and warrants to
the Seller as follows:

3.1      Organization, Execution and Delivery; Valid and Binding Agreements. The
Company is an organization that is validly existing and in good standing under
the laws of the State of Delaware. The Company has duly executed and delivered
this Agreement and, assuming that this Agreement is the legal, valid and binding
agreement of the Seller and Slate, this Agreement constitutes the valid and
binding obligation of the Company, enforceable against it in accordance with its
terms.

3.2      Authority; No Breach or Conflicts. The Company has all requisite power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder (including all right, power, capacity and authority to
issue and sell the IAO Common Stock, subject to applicable federal and state
securities law restrictions). The execution, delivery and performance by the
Company of this Agreement and the agreements provided for herein, and the
consummation by the Company of the transactions contemplated hereby and thereby,
will not, with or without the giving of notice or the passage of time or both,
directly or indirectly contravene, conflict or result in a violation of any
provision of the Company’s organizational documents. The IAO Common Stock, when
issued in compliance with the provisions of this Agreement, will be validly
issued, fully paid and non-assessable free of any liens or encumbrances other
than any liens or encumbrances created by the Seller; provided, however, that
the IAO Common Stock may be subject to restrictions on transfer under state or
US federal securities laws. The issuance of the IAO Common Stock is not subject
to any preemptive rights or rights of first refusal.

3.3      Investment. The Company is acquiring the Slate Ordinary Shares for its
own account and beneficial interest for investment and not for sale or with a
view to, or for resale in connection with, the distribution thereof, has no
present intention of selling

Page 8 of 20

--------------------------------------------------------------------------------




(in connection with a distribution or otherwise), granting any participation in,
or otherwise distributing the Slate Ordinary Shares, and does not presently have
any reason to anticipate a change in such intention.

3.4      The Company Reports; Financial Statements.

(a)       The Company has made available to Slate each registration statement,
report, proxy statement or information statement prepared by it since
December 31, 2006 (the “Audit Date”) and filed with the US Securities and
Exchange Commission (“SEC”), including the Company’s Annual Report on Form 10-K
for the year ended December 31, 2006, each in the form (including exhibits,
annexes and any amendments thereto) as filed with the SEC. The Company has filed
or furnished all forms, statements, reports and documents required to be filed
or furnished by it with the SEC pursuant to applicable securities statutes,
regulations, policies and rules since the Audit Date (the forms, statements,
reports and documents filed or furnished with the SEC since the Audit Date and
those filed or furnished with the SEC subsequent to the date of this Agreement,
if any, including any amendments thereto, the “Reports”). Except as set forth on
Section 3.4 of the IAO Disclosure Schedule, each of the Reports, at the time of
its filing, complied or will comply in all material respects with the applicable
requirements of the Securities and Exchange Act of 1934, as amended (“Exchange
Act”) and the rules and regulations thereunder and complied in all material
respects with then applicable accounting standards. As of its respective dates
(or, if amended, as of the date of such amendment), the Reports did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances in which they were made, not misleading.

(b)       Each of the consolidated balance sheets included in or incorporated by
reference into the Reports (including the related notes and schedules) fairly
presents the consolidated financial position of the Company and its subsidiaries
as of its date and each of the consolidated statements of income, shareholders’
equity and cash flows included in or incorporated by reference into the Reports
(including any related notes and schedules) fairly presents, or in the case of
Reports filed after the date hereof, will fairly present, the net income, total
shareholders’ equity and net increase in cash and cash equivalents, as the case
may be, of the Company and its respective subsidiaries for the periods set forth
therein (subject, in the case of unaudited statements, to notes and normal
year-end audit adjustments that will not be material in amount or effect), in
each case in accordance with generally accepted accounting principles
consistently applied during the periods involved, except as may be noted
therein.

3.5      Due Diligence Information. The due diligence information presented to
the Seller and Slate by the Company in connection with its due diligence
investigation of the Company is complete and accurate in all material respects
and does not contain any untrue statement of a material fact or omit to state a
material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.

Page 9 of 20

--------------------------------------------------------------------------------




3.6      Litigation; Compliance with Law. Except as disclosed, there is no
(i) action, suit, claim, proceeding or investigation pending or, to the best of
the Company’s knowledge, threatened against or affecting the Company, at law or
in equity, or before or by any municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign; (ii)
arbitration proceeding relating to the Company pending under collective
bargaining agreements or otherwise; or (iii) governmental inquiry pending or, to
the best of the Company’s knowledge, threatened against or affecting the Company
(including, without limitation, any inquiry as to the qualification of the
Company to hold or receive any license or permit), and, to the best of the
Company’s knowledge, there is no reasonable basis for any of the foregoing. The
Company is not in default with respect to any governmental order, writ,
judgment, injunction or decree known to or served upon the Company of any court
or of any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign. There is no action or suit by the Company
pending or threatened against others. The Company has complied in all respects
with all laws, rules, regulations and orders applicable to its businesses,
operations, properties, assets, products and services, and the Company has all
necessary permits, licenses and other authorizations required to conduct its
business as conducted and as proposed to be conducted, except to the extent
failure to comply or obtain any such permits, licenses or authorizations will
not have a material adverse effect. There is no existing law, rule, regulation
or order, and the Company is not aware of any proposed law, rule, regulation or
order, which would prohibit or materially restrict the Company from, or
otherwise materially and adversely affect the Company in, conducting its
business in any jurisdiction in which it is now conducting business or in which
it proposes to conduct business.

3.7      Proprietary Information of Third Parties. No third party has claimed or
has reason to claim that any person employed by or affiliated with the Company
has (a) violated or may be violating to any material extent any of the terms or
conditions of his employment, non-competition or non-disclosure agreement with
such third party, (b) disclosed or may be disclosing or utilized or may be
utilizing any trade secret or proprietary information or documentation of such
third party, or (c) interfered or may be interfering in the employment
relationship between such third party and any of its present or former
employees, or has requested information from the Company that suggests that such
a claim might be contemplated. To the best of the Company’s knowledge, no person
employed by or affiliated with the Company has improperly utilized or proposes
to improperly utilize any trade secret or any information or documentation
proprietary to any former employer, and to the best of the Company’s knowledge,
no person employed by or affiliated with the Company has violated any
confidential relationship which such person may have had with any third party,
in connection with the development, manufacture or sale of any product or
proposed product or the development or sale of any service or proposed service
of the Company, and the Company has no reason to believe there will be any such
employment or violation. To the best of the Company’s knowledge, none of the
execution or delivery of

Page 10 of 20

--------------------------------------------------------------------------------




this Agreement and the other related agreements and documents executed in
connection herewith, or the carrying on of the business of the Company as
officers, employees or agents by any officer, director or key employee of the
Company, or the conduct or proposed conduct of the business of the Company, will
materially conflict with or result in a material breach of the terms, conditions
or provisions of or constitute a material default under any contract, covenant
or instrument under which any such person is obligated.

3.8      Title to Assets. The Company has valid and marketable title to all of
its assets now carried on its books including those reflected in the most recent
balance sheet of the Company which forms a part of the Reports, or acquired
since the date of such balance sheet (except personal property disposed of since
said date in the ordinary course of business) free of any liens charges or
encumbrances of any kind whatsoever, except such encumbrances and liens that
arise in the ordinary course of business and do not materially impair the
Company’s ownership or use of such property or assets. The Company does not own
any real property. The Company is in compliance in all material respects under
all leases for property and assets under which it is operating, and all said
leases are valid and subsisting and are in full force and effect.

3.9      Intellectual Property Assets. The Company has, or has right to use all
patents, patent rights, patent applications, trademarks, trademark applications,
service marks, service mark applications, trade names or copyrights, any
applications for such which are in the process of being prepared and other
intellectual property rights and similar rights necessary or material for use in
connection with its business (collectively, “IAO Intellectual Property”). The
Company owns or possesses adequate licenses or other rights to use all IAO
Intellectual Property necessary or material to the conduct of its business as
conducted, without any conflict with or infringement of the rights of others,
and as proposed to be conducted, and, except as disclosed in Section 3.9 to the
Disclosure Schedule, no claim is pending or, to the best of the Company’s
knowledge, threatened to the effect that the operations of the Company infringe
upon or conflict with the asserted rights of any other person under any IAO
Intellectual Property, and, to the best of the Company’s knowledge, there is no
basis for any such claim (whether or not pending or threatened). Except as
disclosed in Section 3.9 to the Disclosure Schedule, no claim is pending or, to
the best of the Company’s knowledge, threatened to the effect that any such IAO
Intellectual Property owned or licensed by the Company, or which the Company
otherwise has the right to use, is invalid or unenforceable by the Company, and,
to the best of the Company’s knowledge, there is no basis for any such claim
(whether or not pending or threatened). To the best of the Company’s knowledge,
all material technical information developed by and belonging to the Company
that has not been patented has been kept confidential. The Company has not
granted or assigned to any other person or entity any right to manufacture, have
manufactured or assemble the products or proposed products or to provide the
services or proposed services of the Company. The Company has no material
obligation to compensate any person for the use of any Intellectual Property nor
has the Company granted to any person any license or other rights to use in any
manner any IAO Intellectual Property.

Page 11 of 20

--------------------------------------------------------------------------------




3.10    Assumptions, Guaranties, etc. of Indebtedness of Other persons. The
Company has not assumed, guaranteed, endorsed or otherwise become directly or
contingently liable for any material amount of indebtedness of any other person
(including, without limitation, any liability by way of agreement, contingent or
otherwise, to purchase, to provide funds for payment, to supply funds to or
otherwise invest in the debtor, or otherwise to assure the creditor against
loss).

3.11    No Brokers or Finders. No person has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or valid claim
against or upon the Company for any commission, fee or other compensation as a
finder or broker arising out of the transactions contemplated by this Agreement.

3.12    No Material Adverse Change. Since the respective dates as of which
information was given in this Agreement or the Disclosure Schedules, except as
otherwise stated therein: (i) there has been no material adverse change in the
financial condition, or in the results of operations, affairs or prospects of
the Company, whether or not arising in the ordinary course of business; and (ii)
there have been no transactions entered into by the Company, other than those in
the ordinary course of business, which are material to the Company.

3.13    Investment. The Company is acquiring the Slate Ordinary Shares for
investment and not for sale or with a view to, or for resale in connection with,
the distribution thereof, has no present intention of selling (in connection
with a distribution or otherwise), granting any participation in, or otherwise
distributing the Slate Ordinary Shares, and does not presently have any reason
to anticipate a change in such intention.

3.14    Information. The Company has received all information requested from
Slate that it considers necessary or appropriate for deciding whether to acquire
the Slate Ordinary Shares. The Company has had an opportunity to ask questions
and receive answers from the Seller and Slate regarding the terms of the Slate
Ordinary Shares and to obtain any additional information necessary to verify the
accuracy of the information given to it.

3.15    Material Contract Defaults. The Company is not in default in any
material respect under the terms of any outstanding contract, agreement, lease,
or other commitment which is material to the business, operations, properties,
assets, or financial condition of either of them, and there is no event of
default or other event which, with notice or lapse of time or both, would
constitute a default in any material respect under any such contract, agreement,
lease, or other commitment in respect of which the Company has not taken
adequate steps to prevent such a default from occurring.

3.16    Government Authorizations. The Company has all licenses, franchises,
permits, and other governmental authorizations that are legally required to
enable them to conduct their business in all material respects as conducted on
the date of this Agreement. No authorization, approval, consent, or order of, or
registration, declaration,

Page 12 of 20

--------------------------------------------------------------------------------




or filing with, any court or other governmental body is required in connection
with the execution and delivery by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby.

4.

CONTINUING COVENANTS

From and after the execution and delivery of this Agreement, the parties agree
as follows:

4.1      AMEX Listing. The Company shall have the IAO Common Stock, to be issued
to the Seller under this Agreement, authorized and approved by AMEX for listing
on AMEX.

4.2      Registration Statement. The Company agrees it shall, within sixty days
following approval of listing of the IAO Common Stock by AMEX, prepare and file
with the SEC, at the Company’s expense, a registration statement, to the extent
the Company is eligible to file on Form S-3, for the re-sale of the IAO Common
Stock (the “S-3 Registration Statement”) under the Securities Act by the Seller.
The Company will use its reasonable efforts to cause such S-3 Registration
Statement to become effective within four (4) months from the initial filing
thereof.   

4.3      Notice of Developments. Each party will give prompt written notice to
the other party of any material adverse development causing a breach or likely
breach of any of its covenants in this Agreement.

5.

INDEMNIFICATION

5.1      Survival of Representations. All of the representations and warranties
of the Company, the Seller and Slate contained in this Agreement shall have been
accurate as of the date of the Closing Date, and all such representations and
warranties shall survive the Closing Date for a period of one year, measured
from the Closing Date.             

5.2      Indemnification.

(a)       The Company shall indemnify and hold harmless the Seller and Slate and
its officers, directors, agents, employees and affiliates, each person who
controls or the Seller and Slate (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) (each such Person, a “Control
Person”) and the officers, directors, agents, employees and affiliates of each
such Control Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, costs of preparation and attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of, or relating to, a breach
or breaches of any representation, warranty, covenant or agreement by the
Company under this Agreement.

Page 13 of 20

--------------------------------------------------------------------------------




(b)       The Seller and Slate shall indemnify and hold harmless the Company,
its officers, directors, agents and employees, each Control Person and the
officers, directors, agents and employees of each Control Person, to the fullest
extent permitted by application law, from and against any and all Losses, as
incurred, arising out of, or relating to, a breach or breaches of any
representation, warranty, covenant or agreement by the Seller and Slate under
this Agreement.

5.3      Conduct of Indemnification Proceedings. If any proceeding shall be
brought or asserted against any person entitled to indemnity (each a
“Proceeding”) hereunder (an “Indemnified Party”), such Indemnified Party
promptly shall notify the person from whom indemnity is sought (the
“Indemnifying Party”) in writing, and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
the Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except (and only) to the
extent that it shall be finally determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) that such
failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed to pay such fees and expenses; or
(2) the Indemnifying Party shall have failed promptly to assume the defense of
such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense of the
claim against the Indemnified Party but will retain the right to control the
overall Proceedings out of which the claim arose and such counsel employed by
the Indemnified Party shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

All fees and expenses of the Indemnified Party to which the Indemnified Party is
entitled hereunder (including reasonable fees and expenses to the extent
incurred in connection with investigating or preparing to defend such Proceeding
in a manner not

Page 14 of 20

--------------------------------------------------------------------------------




inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within ten (10) business days of written notice thereof to the
Indemnifying Party.

No right of indemnification under this Section shall be available as to a
particular Indemnified Party if there is a non-appealable final judicial
determination that such Losses arise solely out of the negligence or bad faith
of such Indemnified Party in performing the obligations of such Indemnified
Party under this Agreement or a breach by such Indemnified Party of its
obligations under this Agreement.

5.4      Limitations on Indemnity. Neither the Seller nor Slate, on one hand,
nor the Company, on the other hand, shall have aggregate liability for Losses
arising under this Agreement or any instrument delivered hereunder in excess of
US$700,000 and any aggregate liability will be resolved thru the return of
shares at the current market price.

5.5      Exclusivity. The indemnity and contribution agreements contained in
this Section 5 are the exclusive remedy that the Indemnified Parties may have to
the Indemnifying Parties.

6.

MISCELLANEOUS

6.1      Remedies Cumulative; Remedies Not Waived. Except as provided in Section
5.5, no remedy herein conferred upon the parties is intended to be exclusive of
any other remedy and each and every such remedy shall be cumulative and shall be
in addition to every other remedy given hereunder or now or hereafter existing
at law or in equity or by statute or otherwise. No course of dealing between the
parties, nor any delay on the part of the parties in exercising any rights
hereunder, shall operate as a waiver of any of the rights of any of the parties,
either individually or in the aggregate.

6.2      Waiver and Amendment. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns. This Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements and understandings
of any and every nature among them. This Agreement shall not be changed,
modified or amended except by a writing signed by the parties hereto.

6.3      Assignability. Neither party may assign or transfer this Agreement or
its rights hereunder without the prior written consent of the other party, which
consent shall not be unreasonably withheld.

6.4      Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be sent by registered or certified mail
(return receipt requested and postage prepaid), transmitted by telecopy, or
delivered by hand, by messenger or by a recognized overnight delivery service,
addressed as follows, or to such other address as such party may have from time
to time furnished to the other party in writing:

Page 15 of 20

--------------------------------------------------------------------------------




 

If to the Company:

IA Global, Inc.

101 California Street, Suite 2450

San Francisco, CA 94111

Fax: 1-415-946-8801

 

 

If to the Seller

Ray Pedersen

Slate Consulting K.K.

5F, 8-5-8 Akasaka, Minato-ku

Tokyo, Japan 107-0052

Fax: 011-81-3-4496-4488

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if sent by registered or
certified mail, the earlier of receipt and five (5) business days after
dispatch, (ii) if transmitted by telecopy, on the business day of confirmed
receipt by the addressee thereof, and (iii) if delivered in person or by
overnight courier, on the business day delivered.

6.5      Expenses. Each party shall pay its expenses, including attorneys fees,
in connection with this Agreement and the transaction contemplated hereby.

6.6      Counterparts. This Agreement may be executed in several counterparts,
and each executed copy shall constitute an original instrument, but all such
counterparts shall together constitute but one and the same instrument.

6.7      Headings; Construction. The headings of the several sections, divisions
or subsections of this Agreement shall not be construed to constitute any part
or to affect the meaning of any such sections, divisions or subsections. The
parties hereto have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto and no presumption of burden of proof shall arise favoring or not
favoring any party by virtue of the authorship of any of the provisions of this
Agreement.

6.8      Severability. If any provision of this Agreement or portion of any
provision, or the application thereof to any person or circumstance, shall, to
any extent, be held invalid or unenforceable, the remainder of this Agreement or
the remainder of such provision and the application thereof to other persons or
circumstances, other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Agreement
shall be valid and be enforced to the fullest extent permitted by law.

6.9      Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or

Page 16 of 20

--------------------------------------------------------------------------------




its respective affiliates, directors, officers, shareholders, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the City of Newark, Delaware. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
Newark, Delaware for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of this Agreement), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or is an inconvenient
venue for such proceeding. Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law. The parties hereby waive all rights to a
trial by jury. If either party shall commence an action or proceeding to enforce
any provisions of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

6.10    Compliance Required. The obligations of each of the parties arising
pursuant to this Agreement shall be expressly conditioned upon the full
compliance by the other party hereto with the terms set forth herein and in the
ancillary agreements referenced herein.

 

[SIGNATURE PAGE FOLLOWS]

 

Page 17 of 20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective corporate officers thereunto duly authorized
on the day and year first above written.

THE COMPANY:

 

IA Global, Inc.

 

By: /s/ Derek Schneideman

Name: Derek Schneideman

Title: Chief Executive Officer

 

The Seller:

 

Ray Pedersen

 

By: /s/ Ray Pedersen

Ray Pedersen

 

Slate Consulting K.K.

 

By: /s/ Ray Pedersen

Name: Ray Pedersen

Title: Chief Executive Officer

 

Page 18 of 20

--------------------------------------------------------------------------------




SCHEDULE I

 

Slate ORDINARY SHARES TO BE EXCHANGED

 

Exhibit A

 

Slate Disclosure Schedule

 

Section 2.4

Fully Diluted Capitalization-

 

Ray Pedersen

133,400 shares

Carman Gosselin

2,000 shares

Frank Henderson

6,000 shares

Brent Spencer

6,000 shares

Ryan Marshall

20,000 shares

Employee stock option plan

32,600 shares

Total

200,000 shares

 

Section 2.5

Slate Affiliated Entities and Current Operations

 

Slate Consulting Co Ltd, a contingency search firm operating in Japan, currently
focused on management level search activities Philippines, a remote recruiting
center of excellence servicing Asia Pacific operations

 

Romania SRC, a remote recruiting center of excellence servicing Asia and Arabia

Region operations

 

Canada (BC) a remote recruiting center of excellence servicing North America
region

(Excluding Alberta) operations

 

Hong Kong, a contingency search firm operating in Hong Kong, currently focused
on

management level search activities

 

Section 2.6

Financial Statements

 

Section 2.12

Intellectual Property Assets

 

Schedule 2.14

Assumptions, Guaranties, etc., of Indebtedness of Other persons

 

Section 2.26

Excluded Assets-

 

Pedersen and Associates Global Development Corporation, contact center related

business which may include anything excluding (management level) search firm

operations. This Corporation currently provides mapping activities

 

BulbousCell Media Group, a film and multimedia talent group

 

Page 19 of 20

--------------------------------------------------------------------------------




Exhibit B

 

IAO Disclosure Schedule

 

 

Section 3.4

IAO Reports

 

None.

 

 

Section 3.9

IAO Intellectual Property Assets

 

None.

 

 

Page 20 of 20

--------------------------------------------------------------------------------